Case 18-12420-amc        Doc 39     Filed 11/28/18 Entered 11/28/18 14:13:02        Desc Main
                                    Document     Page 1 of 8


                        UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                              PHILADELPHIA DIVISION


IN RE:                                           : CASE NO. 18-12420 AMC
JAMES W. RYAN, JR., and                          :
JOYEL RYAN                                       : CHAPTER 13

                             CHAPTER 13 PLAN
___________________________________________________________________________

[]     Original

[X]    4th Amended

Dated: November 26, 2018

              THE DEBTOR HAS FILED FOR RELIEF UNDER
               CHAPTER 13 OF THE BANKRUPTCY CODE

                      YOUR RIGHTS WILL BE AFFECTED
You should have received from the court a separate Notice of the Hearing on Confirmation of
Plan, which contains the date of the confirmation hearing on the Plan proposed by the Debtor.
This document is the actual Plan proposed by the Debtor to adjust debts. You should read
these papers carefully and discuss them with your attorney. ANYONE WHO WISHES
TO OPPOSE ANY PROVISION OF THIS PLAN MUST FILE A
WRITTEN OBJECTION in accordance with Bankruptcy Rule 3015 and Local Rule
3015-5. This Plan may be confirmed and become binding, unless a written objection is
filed.

          IN ORDER TO RECEIVE A DISTRIBUTION UNDER THE PLAN, YOU
         MUST FILE A PROOF OF CLAIM BY THE DEADLINE STATED IN THE
                      NOTICE OF MEETING OF CREDTIORS.


Part 1: Bankruptcy Rule 3015.1 Disclosures
[]     Plan contains non-standard or additional provisions – see Part 9

[]     Plan limits the amount of secured claim(s) based on value of collateral

[]     Plan avoids a security interest or lien
Case 18-12420-amc        Doc 39      Filed 11/28/18 Entered 11/28/18 14:13:02         Desc Main
                                     Document     Page 2 of 8


Part 2:        Payment and Length of Plan
        §2(a)(1) Initial Plan:

        Total Base Amount to be paid to the Chapter 13 Trustee (“Trustee”) $
               Debtor shall pay the Trustee $          per month for ____ months; and
               Debtor shall pay the Trustee $_________ per month for ____ months.

[]      Other changes in the scheduled plan payment are set forth in §2(d)

        §2(a)(2) Amended Plan:
        Total Base Amount to be paid to the Chapter 13 Trustee (“Trustee”) $69,643.00.

       The Plan payments by Debtors shall consists of the total amount previously paid
($1,745.00) added to the new monthly Plan payments in the amount of $910.00 per month
beginning December 12, 2018 for the next 5 months increasing to $1,186.00 per month when
the Pension loan is paid for the next 18 months and then increasing to $1,400.00 per month
when the auto loan is paid for the remaining 30 months of a 60 month plan.

[]      Other changes in the scheduled plan payments are set forth in §2(d).

       §2(b) Debtor shall make plan payments to the Trustee from the following sources in
addition to future wages (Described source, amount and date when funded are available, if
known):

        §2(c) Use of real property to satisfy plan obligations:
               [ ] Sale of real property
               See §7(c) below for detailed description

               [ ] Loan modification with respect to mortgage encumbering property:
               See §7(d) below for detailed description

        §2(d) Other information that may be important relating to the payment and length of
Plan.

Part 3: Priority Claims (Including Administration Expenses & Debtor’s Counsel Fees)


        §3(a) Except as provided in §3(b) below, all allowed priority claims will be paid
in full unless the creditor agrees otherwise:

Creditor                         Type of Priority            Estimated Amount to be Paid

Michael P. Kelly                 Counsel Fees                $2,500.00
LBCJMA                           Municipal                   $ 752.87
Case 18-12420-amc             Doc 39   Filed 11/28/18 Entered 11/28/18 14:13:02             Desc Main
                                       Document     Page 3 of 8



       §3(b) Domestic Support obligations assigned or owed to a governmental unit and
paid less than full amount.

           [X]    None. If “None” is checked, the rest of §3(b) need not be completed.

        []      The allowed priority claims listed below are based on a domestic support
obligation that has been assigned to or is owned to a governmental unit and will be paid less
than the full amount of the claim. This plan provision requires that payments in §2(a) be for a
term of 60 months; see 11 U.S.C. §1322(a)(4).

Name of Creditor                                           Amount of Claim to be Paid___________



Part 4: Secured Claims
           §4(a) Curing Default and Maintaining Payments

           [ ] None. If “None” is checked, the rest of §4(a) need not be completed.

       The Trustee shall distribute an amount sufficient to pay allowed claims for prepetition
arrearages: and, Debtor shall pay directly to creditor monthly obligations falling due after the
bankruptcy filing.

Creditor          Description of         Regular            Estimated   Interest Rate   Amount to be
                  Secured                Monthly            Arrearage   on Arrearage,   Paid to
                  Property and           Payment to be                  if applicable   Creditor by
                  Address, if            paid directly to                               the Trustee
                  Real property          creditor by Debtor                                       _____

One Main          2015 Dodge             $225.31           $113.01      n/a             $113.01
Financial         Ram

Deutsche          38 Green Lynne Dr.     $1,681.61         $59,319.84   n/a             $59,319.84
Bank, NA          Levittown, PA

      §4(b) Allowed Secured Claims to be Paid in Full: Based on Proof of Claim or
Pre-Confirmation Determination of the Amount, Extent or Validity of the Claim
      [X] None, If “None” is checked, the rest of §4(b) need not be completed.

        (1) Allowed secured claims listed below shall be paid in full and their liens retained
until completion of payments under the plan.

        (2) If necessary, a motion, objection and/or adversary proceeding, as appropriate, will
be filed to determine the amount, extent or validity of the allowed secured claim and the court
will make its determination prior to the confirmation hearing.
Case 18-12420-amc             Doc 39    Filed 11/28/18 Entered 11/28/18 14:13:02             Desc Main
                                        Document     Page 4 of 8


        (3) Any amounts determined to be allowed unsecured claims will be treated either:
(A) as a general unsecured claim under Part 5 of the Plan or (B) as a priority claim under Part
3, as determined by the court.

         (4) In addition to payment of the allowed secured claim, “present value” interest
pursuant to 11 U.S.C. §1325(a(5)(B)(ii) will be paid at the rate and in the amount listed
below. If the claimant included a different interest rate or amount for “present value” interest
in its proof of claim, the court will determine the present value interest rate and amount at the
confirmation hearing.

       (5) Upon completion of the Plan, payments made under this section satisfy the
allowed secured claim and release the corresponding lien.


Name of           Description of          Allowed     Present           Dollar           Total
Creditor          Secured                 Secured     Value             Amount           Amount to
                  Property and            Claim       Interest          of Present       be paid
                  Address, if                         Rate              Value Interest
                  Real property                                                                  _____




           §4(c) Allowed secured claims to be paid in full that are excluded from 11 U.S.C.
§506
           [X] None. If “None” is checked, the rest of §4(c) need not be completed.

        The claims below were either (1) incurred within 910 days before the petition date and
secured by a purchase money security interest in a motor vehicle acquired for the personal use
of the debtor(s), or (2) incurred within 1 year of the petition date and secured by a purchase
money security interest in any other thing of value.

        (1) The allowed secured claims listed below shall be paid in full and their liens
retained until completion of payments under the plan.

         (2) In addition to payments of the allowed secured claim, “present value” interest
pursuant to 11 U.S.C. §1325(a)(5)(B)(ii) will be paid at the rate and in the amount listed
below. If the claimant included a different interest rate or amount for “present value” interest
in its proof of claim, the court will determine the present value interest rate and amount at the
confirmation hearing.


Name of Creditor           Collateral     Amount of Claim        Present Value Estimated total
                                                                 Interest      payments

                                                                 %               $
                                                                 %               $
Case 18-12420-amc           Doc 39     Filed 11/28/18 Entered 11/28/18 14:13:02           Desc Main
                                       Document     Page 5 of 8


           § 4(d) Surrender
           []      None. If “None” is checked, the rest of §4(d) need not be completed.

        (1) Debtor elects to surrender the secured property listed below that secures the
creditor’s claim.

       (2) The automatic stay under 11 U.S.C. §362(a) with respect to the secured property
terminates upon confirmation of the Plan.

           (3) The Trustee shall make no payments to the creditors listed below on their claims.

Creditor                                                         Secured Property_____________
Inspire Federal Credit Union                                     2008 Cadillac


Part 5: Unsecured Claims
           §5(a) Specifically Classified Allowed Unsecured Non-Priority Claims
           [X]    None. If “None” is checked, the rest of §5(a) need not be completed.


Creditor                 Basis for Separate       Treatment      Amount of Claim      Amount to be
                                                                                      Paid________




           §5(b) All other timely filed, allowed General Unsecured Claims

           (1) Liquidation Test (check one box)

           [X]    All Debtor(s) property is claimed as exempt.

           []     Debtor(s) has non-exempt property valued at $      for purposes of §1325(a)(4)

           (2)    Funding: §5(b) claims to be paid as follows (check one box):

                  [X]    Pro rata
                  []     100%
                  []     Other (describe)

Part 6: Executory Contracts & Unexpired Leases
           [X]    None. If “None” is checked, the rest of §6 need not be completed.

Creditor                         Nature of Contract or Lease            Treatment by Debtor
                                                                        Pursuant §365(b)_______
Case 18-12420-amc       Doc 39     Filed 11/28/18 Entered 11/28/18 14:13:02           Desc Main
                                   Document     Page 6 of 8


Part 7: Other Provisions
       §7(a) General Principles Applicable to the Plan

       (1)     Vesting of Property of the Estate (check one box)
               [X]    Upon confirmation
               []     Upon discharge

         (2)     Unless otherwise ordered by the court, the amount of a creditor’s claim listed
in its proof of claim controls over any contrary amounts listed in Parts 3, 4 or 5 of the Plan.

       (3)     Post-petition contractual payments under §1322(b)(5) and adequate protection
payments under §1326(a)(1)(B), (C) shall be disbursed to the creditors by the Debtor directly.
All other disbursements to creditors shall be made by the Trustee.

         (4)   If Debtor is successful in obtaining a recovery in a personal injury or other
litigation in which Debtor is the plaintiff, before the completion of plan payments, any such
recovery in excess of any applicable exemption will be paid to the Trustee as a special Plan
payment to the extent necessary to pay priority and general unsecured creditors, or as agreed
by the Debtor and the Trustee and approved by the court.


      §7(b) Affirmative Duties on Holders of Claims secured by a Security Interest in
Debtor’s Principal Residence

       (1)     Apply the payments received from the Trustee on the pre-petition arrearage, if
any, only to such arrearage.

       (2)     Apply the post-petition monthly mortgage payments made by the Debtor to the
post-petition mortgage obligations as provided for by the terms of the underlying mortgage
note.

        (3)     Treat the pre-petition arrearage as contractually current upon confirmation for
the Plan for the sole purpose of precluding the imposition of late payment charges or other
default-related fees and services based on the pre-petition default or default(s). Late charges
may be assessed on post-petition payments as provided by the terms of the mortgage and note.

       (4)     If a secured creditor with a security interest in the Debtor’s property sent
regular statements to the Debtor pre-petition, and the Debtor provides for payments of that
claim directly to the creditor in the Plan, the holder of the claims shall resume sending
customary monthly statements.

        (5)    If a secured creditor with a security interest in the Debtor’s property provided
the Debtor with coupon books for payments prior to the filing of the petition, upon request,
the creditor shall forward post-petition coupon book(s) to the Debtor after this case has been
filed.
Case 18-12420-amc        Doc 39    Filed 11/28/18 Entered 11/28/18 14:13:02             Desc Main
                                   Document     Page 7 of 8


      (6)    Debtor waives any violation of stay claim arising from them sending of
statements and coupon books as set forth above.

       §7(c) Sale of Real Property

       [X]     None. If “None” is checked, the rest of §7(c) need not be completed.

       (1) Closing for the sale of (the “Real Property”) shall be completed within months of
the commencement of this bankruptcy case (the “Sale Deadline”). Unless otherwise agreed,
each secured creditor will be paid the full amount of their secured claims as reflected in
§4.b(1) of the Plan at the closing (“Closing Date”).

       (2) The Real Property will be marketed for sale in the following manner and on the
following terms:

        (3) Confirmation of this Plan shall constitute an order authorizing the Debtor to pay at
settlement all customary closing expenses and all liens and encumbrances, including all §4(b)
claims, as may be necessary to convey good and marketable title to the purchaser. However,
nothing in this Plan shall preclude the Debtor from seeking court approval of the sale of the
property free and clear of liens and encumbrances pursuant to 11 U.S.C. §363(f), either prior
to or after confirmation of the Plan, if, in the Debtor’s judgment, such approval is necessary or
in order to convey insurable title or is otherwise reasonably necessary under the circumstances
to implement this Plan.

       (4) Debtor shall provide the Trustee with a copy of the closing settlement sheet within
24 hours of the Closing Date.

        (5) In the event that a sale of the Real Property has not been consummated by the
expiration of the Sale Deadline:

       §7(d) Loan Modification

       [X]     None. If “None” is checked, the rest of §7(d) need not be completed.

        (1) Debtor shall pursue a loan modification directly with or its successor in interest or
its current servicer (“Mortgage Lender”), in an effort to bring the loan current and resolve the
secured arrearage claim.
        (2) During the modification application process, Debtor shall make adequate
protection payments directly to Mortgage Lender in the amount of $________ per month,
which represents interest payments. Debtor shall remit the adequate protection payments
directly to the Mortgage Lender.

        (3)    If the modification is not approved by September 30, 2018, Debtor shall either
(A) file an amended Plan to otherwise provide for the allowed claim of the Mortgage Lender;
or (B) Mortgage Lender may seek relief from the automatic stay with regard to the collateral
and Debtor will not oppose it.
Case 18-12420-amc        Doc 39     Filed 11/28/18 Entered 11/28/18 14:13:02             Desc Main
                                    Document     Page 8 of 8




Part 8: Order of Distribution
The order of distribution of Plan payments will be as follows:

       Level 1:        Trustee Commissions*
       Level 2:        Domestic Support Obligations
       Level 3:        Adequate Protection Payments
       Level 4:        Debtor’s attorney fees
       Level 5:        Priority claims, pro rate
       Level 6:        Secured claims, pro rata
       Level 7:        Specially classified unsecured claims
       Level 8:        General unsecured claims
       Level 9:        Untimely filed, allowed general unsecured claims

*Percentage fees payable to the standing trustee will be paid at the rate fixed by the United
States Trustee not to exceed ten (10) percent.

Part 9: Non Standard or Additional Plan Provisions
       [X] None. If “None” is checked, the rest of §9 need not be completed.

Part 10: Signatures

       Under Bankruptcy Rule 3015(c), nonstandard or additional plan provisions are
required to be set forth in Part 9 of the Plan. Such Plan provisions will be effective only if the
applicable box in Part 1 of this Plan is checked. Any nonstandard or additional provisions set
out other than in Part 9 of the Plan are VOID. By signing below, attorney for Debtor(s) or
unrepresented Debtor(s) certifies that this Plan contains no nonstandard or additional
provisions other than those in Part 9 of the Plan



Dated: November 27, 2018                                      /s/ Michael P. Kelly, Esquire____
                                                              Michael P. Kelly, Esquire
